Citation Nr: 9901487	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for a gastrointestinal disability.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1992 from the Atlanta, Georgia, 
Regional Office (RO).  This appeal has been the subject of 
three previous remands, in January 1995, April 1996, and 
March 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he incurred or 
aggravated a gastrointestinal disorder and a back disability 
while in service and therefore that he is entitled to service 
connection for these disorders.  He further argues that he 
has submitted new and material evidence in order to justify 
the reopening of these claims.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit new and material evidence in order to reopen the 
claims for service connection for gastrointestinal and back 
disorders.


FINDINGS OF FACT

1.  In a July 1969 decision the Board denied the veterans 
claim for service connection for a gastrointestinal disorder. 

2.  The evidence received since the July 1969 Board decision 
does not tend to show that a gastrointestinal disorder is of 
service origin or that a stomach ulcer was manifested to a 
degree of 10 percent disabling within one year after service. 

3.  In a July 1969 decision the Board denied the veterans 
claim for service connection for a back disorder. 

4.  The evidence received since the July 1969 Board decision 
does not tend to show that a  back disorder is of service 
origin or that arthritis of the spine was manifested to a 
degree of 10 percent disabling within one year after service.


CONCLUSIONS OF LAW

1.  The July 1969 Board decision denying service connection 
for a gastrointestinal disorder is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

2.  Evidence received since the July 1969 Board decision 
denying service connection for a gastrointestinal disorder is 
not new and material, and the veterans claim for service 
connection for this disability has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).

3.  The July 1969 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 1998).

4.  Evidence received since the July 1969 Board decision 
denying service connection for a back disorder is not new and 
material, and the veterans claim for service connection for 
this disability has not been reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Background
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a chronic disease, 
i.e. arthritis or ulcers, which is manifested to a degree of 
10 percent disabling within one year following service. 38 
U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1998).

In this regard, mild gastric or duodenal ulcer, with 
recurring symptoms once or twice yearly, warrants a 10 
percent evaluation.  38 C.F.R. § Part 4, Diagnostic Codes 
7304, 7305 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § Part 4, Diagnostic 
Code 5003 (1998).
With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153  (West 1991); 38 
C.F.R. § 3.306 (1998). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
Court has held that, if there is new and material evidence to 
reopen a claim, there is a well-grounded claim.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  When presented with a 
claim to reopen a previously finally denied claim, the 
Department must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If it is, the new evidence must be 
reviewed in the context of the old to determine whether the 
prior disposition should be altered.  Id.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  The Court has summarized the law 
on the first step of the reopening process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellants claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

II.  Factual Background and Analysis

Initially, the Board notes that this case was Remanded to the 
RO for additional development in January 1995, April 1996, 
and March 1998.  This development includes attempts to locate 
any additional service and private medical records.  The 
Board is satisfied that all pertinent evidence available is 
of record.

The veteran served on active duty from March 1941 to 
September 1945.  The veterans service medical records 
(SMRs) have been associated with the claims folder.  The 
SMRs demonstrate that the veteran was provided with an 
induction physical examination in March 1941.  The report of 
this examination indicates that the veteran had a small 
accident in 1939 which has involved shortness of breath and 
pain in his right and left quadrants after exertion.  
Frequent eructation of food was noted.  

A treatment record of March 1941 indicates that the veteran 
had lumbago with a history of lifting a heavy object.  The 
veteran was treated at this time by having his back strapped 
in the lumbar region.  An April 1941 treatment note 
demonstrates that the veteran continued to complain of back 
pain.  Treatment notes from June 1941 indicate that the 
veteran was complaining of pain in his left shoulder, as well 
as belching and regurgitating food immediately following 
eating.  The veteran was hospitalized in June 1941 for 
belching which had been present since 1939 and chest pain 
since May 1941. It was noted that the veteran has had 
belching since 1939 when a 180 lbs. sack fell on him.  The 
discharge diagnosis was nasopharyngitis. Acute, catarrhal, 
and functional cardiospasms.

The veteran was hospitalized in November 1941 for burning 
pain and soreness in the right lower quadrant-chest since 
1939.  He was discharged in November 194 with a diagnosis of 
intestinal indigestion, moderate, cause undetermined.  He was 
re-hospitalized in December 1941 with a diagnosis of 
ankylostomiasis.

The veteran was provided with a medical examination in 
September 1945, prior to his separation from service.  The 
report indicates that the veteran complained of bilateral 
abdominal pains.  It was reported that this disorder existed 
prior to service and was not aggravated by service.  The 
report contains no objective findings of a current 
gastrointestinal disorder or of a back disability.  

The veteran was denied entitlement to service connection for 
abdominal pains in April 1946.  This rating decision noted 
that abdominal pains were not found on the last medical 
examination, and indicated that the veterans incomplete 
service records were on file.  

Received apparently in November 1968 was a private medical 
report, from Dr. G. Williams.  Dr. Williams indicated that he 
had first seen the veteran in April 1967 for general weakness 
and swelling.  Diabetes and an abdominal hernia were found. 
The diagnoses included duodenal ulcer and epigastric hernia 
repaired.  Also received was a November 1967 letter from a 
private physician which is to the effect that the physician 
had treated the veteran at irregular intervals over the 
preceding eight years with chief findings of spinal arthritis 
(spurring of the thoracic vertebrae), mild dysfunction of the 
gall bladder, umbilical hernia and for allergies to 
phenobarbital, penicillin and streptomycin.  

A January 1968 rating decision denied the veterans claims 
for entitlement to service connection for a duodenal ulcer, 
post operative epigastric hernia, spinal arthritis, mild 
dysfunction of gall bladder, intestinal indigestion, 
ankylostomiasis, dengue fever, a back injury, pain in the 
neck, and an injury to his right rib cage.  

Of record are January February 1969 letters from one of the 
veterans former employers and fellow employees which are to 
the effect that the veteran complained of back trouble, 
stomach trouble, an abdominal hernia, and chest trouble for 
the period of time from November 1945 to June 1955.  

The veteran was denied entitlement to service connection for 
a back condition, hernia, neck condition, stomach condition, 
diabetes mellitus, dengue fever, pleurisy and an injury to 
his right rib cage, in a March 1969 rating decision.  

A notarized May 1969 statement from a private pharmacist is 
of record and indicates that immediately upon return from 
active duty service the veteran began purchasing medicines 
for yellow-jaundice, a gall bladder disorder, and a stomach 
ulcer.  The pharmacist indicated that the veteran was still 
taking medicines for his gall bladder and for stomach ulcers.  

Received in May 1969 were lay statements from friends of the 
veteran.  These statements are to the effect that the veteran 
was in good health prior to service and upon his release from 
active duty experienced stomach and back problems. The 
veteran also submitted a lay statement from a fellow 
serviceman, which is to the effect that the veteran suffered 
from stomach trouble, chest pains, and back trouble while in 
service.  Also received was a statement from J. B. P., which 
is to the effect that she worked for Dr. turner from 1942 
until his death in1965. She further indicated that she saw 
the veteran come into the office for treatment on several 
occasions.  

In July 1969 the Board denied service connection for a back 
disability, a hernia, a neck condition and stomach ulcers.  
The Board findings included the following:

1.  Stomach ulcers were not demonstrated in 
service.

2.  A back disability and intestinal indigestion 
shown early in service were acute and transitory in 
nature and left no residuals.

3.  Arthritis of the thoracic spine and a peptic 
ulcer were first found many years after service.  

4.  There is no relationship the back disability 
and intestinal indigestion shown in service and 
either arthritis and stomach ulcers

The Board concluded that the veteran did not have a back 
disability and stomach ulcers which were incurred in or 
aggravated by service.  The Board further decided that a back 
disability, to include arthritis of the thoracic vertebrae, 
and stomach ulcers were not manifested to a degree of 10 
percent or more within one year following the veterans 
separation from service.  

Prior decisions of the Board are final, and may be reopened 
only upon receipt of additional evidence, which, under the 
applicable statutory and regulatory provisions, is both new 
and material.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 19987). 

The evidence received since the July 1969 Board decision 
includes documents, which were received in December 1983.  
This evidence consists primarily of copies of documents, 
which were of record at the time of the Board decision.  
Included was a statement from a service organization, dated 
in February 1948, to the veteran which is to the effect that 
because the veteran had received compensation or a pension 
rating from the VA, he would be issued an identification 
card.  Also received were copies of correspondence from the 
VA to the veteran sent during the period from 1946 to 1949, 
which indicate his various claims had been denied.  Also 
received was an October 1948 letter from the VA to the 
veteran, which indicates that his training under Public Law 
(PL) 346 was interrupted and the veteran was to enter 
training under PL 16.  Received in May 1991 were copies of 
documents previously of record. 

Received in February 1992 was a June 1990 letter from a 
fellow serviceman, who indicated that he was a Lieutenant in 
the veterans unit in the fall of 1941. In December 1941 
while involved in a lifting exercise, eight men were injured 
and one was hospitalized for a strain.  He indicated that he 
could not remember who was hospitalized but that the veteran 
was a member of this detail.  He has also submitted a copy of 
a magazine article, and copies of military orders. 

The veteran subsequently submitted a duplicate copy of the 
May 1969 pharmacists statement, which was previously of 
record.  He also submitted a May 1993 statement from a Dr. 
H.G. Williams, which is to the effect that the doctor treated 
the veteran from 1965 to 1991 for several ailments which 
included pleurisy, a herniated disc, stomach ulcer, spinal 
arthritis, a gall bladder disorder, a hernia, and congestive 
heart failure.  The veteran also submitted a May 1993 
statement from the widow of Dr. W. Turner which is to the 
effect that she had personal knowledge that her husband had 
treated the veteran for pleurisy, a herniated disc, stomach 
ulcer, spinal arthritis, a gall bladder disorder, and a 
hernia from 1946 to 1965.

Received in July 1996 were service medical records.  One 
document indicates that the veteran had been hospitalized in 
November 1941 for intestinal indigestion, chronic, cause 
undetermined.  The remainder of the service records were on 
file at the time of the prior Board decision.  A September 
1997 from a private physician pertains to treatment for 
disabilities not in issue. Subsequently received was a copy 
of a May 1948 statement from a state Department of Labor, 
which is to the effect that the veteran had been granted 
readjustment benefits for 52 weeks.

To summarize, the Board notes that much of evidence submitted 
since the July 1969 Board decision is duplicative in nature.  
The Board further notes that many of the veterans written 
contentions and associated lay statements are merely 
cumulative in that they repeat assertions of fact that also 
were already on file at the time of the July 1969 denial.  A 
lay person is competent to describe an injury or symptoms of 
a disability.  However, a lay person not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, as some of this evidence was not of 
record at the time of the July 1969 denial, the Board decides 
that it is therefore new.

In this regard, the veterans former lieutenant in the June 
1990 letter was unable to specifically recall that the 
veteran was the individual who was hospitalized in 1941 for a 
strain.  However, lay statements are considered to be 
competent evidence when describing an incident, which 
occurred during service.  Assuming that the veteran was 
hospitalized for a strain, this fact still does not tend to 
show that any current back disability is related to service 
or that arthritis of the spine was present within one year 
following service.  The statement from Dr. Williams places 
the presence of a stomach ulcer in 1965, two years than he 
earlier reported.  However, this is still over 19 years 
following the veterans release from active duty and is 
essentially cumulative in nature.  

The Board has considered the statement from the widow of Dr. 
W. Turner indicating that Dr. Turner had treated the veteran 
for pleurisy, a herniated disc, stomach ulcer, spinal 
arthritis, a gall bladder disorder, and a hernia from 1946 to 
1965.  However, this statement is based upon recollections of 
events which occurred many years ago.  Additionally, there is 
no indication that Mrs. Turner has medical expertise with 
regard to rendering diagnoses.  Additionally, this statement 
is similar to statements from other individuals, which were 
of record at the time of the prior Board decision.  This 
statement does not tend to show that a stomach ulcer, the 
current back disability, and arthritis of the spine are 
related to service or manifested to a degree of 10 percent 
disabling within one year following service.  The service 
medical records received in July 1996 contain a November 1941 
record which was not on file.  However, this document is 
essentially restates the diagnosis of the veteran November 
1941 hospitalization.  The hospital records were previously 
on file.  

The Board accordingly finds that the evidence received since 
the July 1969 Board decision is not new and material and 
veterans claims for service connection for back and 
gastrointestinal disabilities have not been reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen the claims for 
service connection for the disabilities in issue.  Robinette 
v. Brown, 8 Vet.App. 69, 77-78 (1995). 

ORDER

As new and material evidence has not been submitted, the 
claims of entitlement to service connection for a 
gastrointestinal and back disorders are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
